Citation Nr: 1543255	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-32 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a tooth condition (originally claimed as residuals of a root canal with tooth extraction). 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a skin disability (originally claimed as residuals of a Methicillin-resistant Staphylococcus aureus (MRSA)) infection.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty in the United States Navy from May to October 1992 and January to November 2005.  The Veteran also had service in the United States Navy Reserves. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. By that rating action, the RO, in part, denied service connection for a tooth condition (originally claimed as residuals of a root canal causing an extracted tooth), skin disability (originally claimed as residuals of MRSA) and an acquired psychiatric disability, to include PTSD.  The RO also reopened a previously denied claim for service connection for a low back disability, and denied the underlying claim on its merits.  The Veteran appealed this rating action to the Board.  

The Board notes that the RO originally denied the Veteran's claim for service connection for a low back disability in an August 2006 rating action.  The Veteran did not appeal this decision and new and material evidence was not received within one year of the decision.  In May 2009, VA received additional service treatment records that are relevant to the Veteran's claim.  When VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision. 38 C.F.R. § 3.156(c)(1) (2015). Accordingly, the Board will adjudicate the claim of service connection for a low back disability on a de novo basis without the need for new and material evidence.

In September 2014, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic record.  During the hearing, the Veteran waived inial RO consideration of any submission received by VA subsequent to the hearing.  38 C.F.R. § 20.1304 (2015).  (Transcript (T.) at page (pg.) 15)). 

Regarding the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009). In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression). Here, the evidence of record does not show that the Veteran has ever been diagnosed with a psychiatric disability other than an adjustment disorder with mixed anxiety and depression, alcohol dependence and PTSD.  However, to the extent the Veteran may carry diagnoses of other psychiatric disorders, the broad characterization of the issue as stated on the title page is consistent with Clemons.

The issues of entitlement to service connection for a low back disability, skin disability and acquired psychiatric disability, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

On the record during the September 2014 Travel Board hearing (prior to the promulgation of a decision in the current appeal) the Veteran withdrew the appeal of the issue of entitlement to service connection for a dental disability (claimed as residuals of a root canal to include tooth extraction).



CONCLUSION OF LAW
 

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a dental disability (claimed as residuals of a root canal to include tooth extraction) for have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claim Withdrawn at Hearing-Dental Disability

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to service connection for a dental disability (originally claimed as residuals of a root canal, to include a tooth extraction), the Veteran expressly withdrew this matter from appeal on the record at the September 2014 hearing.  Inasmuch as he has withdrawn his appeal in this matter, there is no allegation of error of fact or law for appellate consideration. Thus, the claim is dismissed.


ORDER

The claim of entitlement to service connection for a dental disability (originally claimed as residuals of a root canal, to include a tooth extraction) is dismissed without prejudice.

REMAND

The Board finds that prior to further appellate review of the claims of entitlement to service connection for low back and skin disabilities and an acquired psychiatric disability, to include PTSD, additional evidentiary development is warranted by the AOJ; specifically, to obtain outstanding VA treatment records and to provide the Veteran with examinations by appropriate VA clinicians to determine the etiology of his low back and skin disabilities.  

i) VA medical records

During the hearing before the undersigned, the Veteran testified that he had continued to seek treatment for his various disabilities from VA facilities, Oakland and Aspinwall in Pittsburgh, Pennsylvania.  (T. at pg. 6).  The Board notes that according to the VA facilities locator, the above-cited VA facilities are part of the VA Pittsburgh, Pennsylvania, Health Care System (HCS).  The Board notes that while treatment records, dated through September 2011, from the VA HCS in Pittsburgh, Pennsylvania, are of record, more recent reports are absent.  Thus, as the outstanding treatment records might contain evidence as to the etiology of the Veteran's claimed low back, skin and acquired psychiatric disabilities, to include PTSD, the AOJ must attempt to secure them on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

ii) VA examinations-Low Back and Skin Disabilities

a. Low Back Disability

The Veteran seeks service connection for a low back disability.  He contends that he initially injured his low back when he bent over in the shower and that his pain increased after he dove under a truck during a mortar explosion during active duty in Iraq.  (T. at pg. 17). 

The Veteran's service treatment records reflect, in part, that the Veteran's spine was evaluated as "normal" during December 1991 and June 1996 enlistment and periodic examinations.  On accompanying Reports of Medical History, the Veteran denied having had back pain.  A March 2001 five (5)-year physical examination report reflects that he Veteran's spine was normal.  On an accompanying Report of Medical History, the Veteran reported having had recurrent back pain.  An entrance examination for the Veteran's second period of active service (January to October 2005) is not of record.  However, a January 2005 Report of Medical History, reflects that the Veteran denied having had recurrent back pain or any back problem.  An undated report reflects that the Veteran complained of lower back pain that had had its onset four (4) to five (5) years previously when he loaded and unloaded "beer trucks."  He indicated that his civilian family physician had prescribed him medication.  An assessment of lower back pain was entered.  The Veteran was prescribed 800 milligrams of Motrin and was returned to full duty.  

In mid-June 2005, the Veteran was seen for a follow-up for his back problems, which were noted to have had their onset four (4) years previously (2001).  The examining clinician noted that at that time (2001), the Veteran had been diagnosed with back strain and that a chiropractor had informed him that his spine was misaligned and that he had tight muscles.  The Veteran related that he needed a refill for his low back medication, Ultran.  The Veteran reported that his back had "locked up" after he had bent over in the shower.  The examining clinician entered assessments of lower back pain/strain and thoracolumbar fascia strain/latissimus.  On a September 2005 Post-Deployment Health Assessment, the Veteran reported that he had current (then) back pain that was noted to have been a "pre-existing condition."  

A September 2005 Report of Medical Assessment reflects that the Veteran was on Ultram.  He reported that his overall health was "THE SAME' as compared to his previous medical assessment.  He reported that he did not intend to seek VA disability benefits.  A September 2007 Post-Deployment Health Assessment reflects that the Veteran reported having back pain during his deployment.  He related that he was concerned, in part, about his lower back pain for which he had sought VA treatment.  A September 2008 periodic Health Assessment reflects that the Veteran reported having low back pain (bulging disc L4-5) since deployment in 2005.  

Post-service VA treatment records include a January 2006 x-ray of the lumbosacral spine reflecting evidence of early degenerative changes and degenerative disc disease.  Subsequent treatment reports reflect that the Veteran had continued to seek treatment for low back pain and contain, in part, a diagnosis of chronic low back pain with radiculopathy due to disc herniation per lumbar magnetic resonance imaging scan.  (See October 2010 VA treatment report). 

As the Veteran's December 1991 service entrance examination report is absent for any low back disorder, and in the absence of an entrance examination report for his second period of duty, VA must presume that there was no low back disorder unless there is clear and unmistakable evidence that one had existed prior to service and that the respective disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

In view of the foregoing, the Board finds that a VA medical examination complete with medical opinions is required in order to determine whether or not the Veteran is entitled to service connection for a low back disorder.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

b. Skin Disability

The Veteran seeks service connection for a skin disability.  He contends that he developed the skin disability-MRSA-in November 2005, shortly after he returned stateside from having served in Iraq.  (T. at pg. 18).  (Parenthetically, the Board observes that the Veteran's DD 214 for his second period active military service (January to November 2005) reflects that he had served in an imminent danger pay area from March 14 to October 5, 2005 in support of OPERATIONS NOBLE EAGLE and ENDURING FREEDOM)).  

The Veteran's service treatment records are devoid of any subjective complaints or clinical findings of a skin disability, to include MRSA.  Notwithstanding the foregoing, VA treatment records, dated from January 2006 to November 2008, reflect that the Veteran was diagnosed with MRSA in January 2006, two months after discharge from his second period of service in November 2005.  Because there is a diagnosis of MRSA two months after service discharge in November 2005,  remand for a VA examination with an opinion as to etiology is required.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

 1.  Obtain copies of all treatment records pertaining to the Veteran's low back disorder from the Pittsburgh, Pennsylvania, VA Healthcare System, dated from September 2011 to the present.  If there are no VA medical records dated after September 2011, this finding should be documented in the Veteran's Veterans Benefits Management System (VBMS) electronic record, and notice to this effect must be sent to the Veteran.  The Veteran must also be provided with an opportunity to submit such reports.

2.  When the above development in paragraph one (1) has been completed and any requested records have been associated with the Veteran's physical claims files or uploaded to his VBMS electronic record, the Veteran should be scheduled for a VA examination by an appropriate examiners to determine the current etiology of his low back disorder.  The Veteran's physical claims file and VBMS and Virtual VA electronic records and a copy of this remand, should be reviewed by the examiner.  The examination report should reflect that this records review was conducted.

The examiner must identify of all disorders of the low back.  

a.  For each low back disorder diagnosed on examination, the examiner must first state whether it is undebatable (clear and unmistakable evidence) that the condition existed prior to the Veteran's entrance into active service in May 1992 or January 2005.

If the answer to the above question is in the affirmative (that is, there is clear and unmistakable evidence of a preexisting low back disability), is it also undebatable (clear and unmistakable) that such disorder was NOT aggravated beyond its normal progression during the Veteran's period of active duty service?

b. If it is determined that it is undebatable that a low back disorder(s) had its onset prior to active service, then is any current low back disability the result of a permanent increase in severity of his pre-existing disease during active duty service?  If so, is this permanent increase in severity due to the natural progression of the disability as a disease process? 

The examiner is advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

c.  If there is no clear and unmistakable evidence of a pre-existing low back disability, the examiner must provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed low back disability was incurred in or as a result of active duty service, or; was manifested to a compensable degree within one year of service discharge in October 1992 or November 2005?  The examiner is specifically requested to comment on a January 2006 x-ray of the lumbosacral spine reflecting evidence of early degenerative changes and degenerative disc disease.  
 
 All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
 
 3.  After the development in directives 1 and 2 has been accomplished and additional records are associated with the Veteran's VBMS electronic record, provide the Veteran with an appropriate examination to determine the etiology of any currently diagnosed skin disability, to include MRSA.  The entire claims file and VBMS and Virtual VA electronic records (i.e., should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any skin disability diagnosed on examination, to include MRSA, was caused by the Veteran's military service or had its onset during service. The examiner must specifically address the Veteran's assertions of having developed MRSA in November 2005 and a formal diagnosis of the same in January 2006.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After the above has been completed, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any examination report does not include all test reports, special studies or fully detailed descriptions of all pathology or adequate responses to the specific opinion(s) requested, it must be returned to the examiner for corrective action. 
 
5.  Readjudicate the Veteran's claims of entitlement to service connection for low back and skin disabilities and an acquired psychiatric disability, to include PTSD.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case that addresses all evidence received since issuance of an October 2013 statement of the case.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the above-cited issues.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


